DETAILED ACTION
This action is responsive to remarks and claim amendments filed on May 19, 2022.
The preliminary amendments filed on May 19, 2022 have been acknowledged and considered.
Claims 1, 8, 10, 14-15 and 18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed May 19, 2022, has been fully considered and entered.
Accordingly, Claims 1-6, 8-19 and 20-25 are pending in this application. Claims 1, 8, 10, 14-15 and 18 were amended. Claims 7 and 19 were cancelled. Claims 21-25 are new. Claims 1 and 18 are independent claims. 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed May 19, 2022, with respect to the 
rejections of claims 1, 8, 9 and 15 have been fully considered, but they are not persuasive.

Regarding 35 USC 102(a)(2) rejection, Applicant argues on pages 12 and 13 of Applicant’s Remarks that the cited art Gauvreau (US Patent Application Publication No. US 20200050613 Al) used in rejection of claims 1, 7, 9 and 18-20 “Claim 1 in its present form has features that Gauvreau lacks. Therefore, Gauvreau does not anticipate Claim 1”, “Part of Claim 7 is merged into Claim 1 in its present form that recites "adding, in 
response to said indicating that the relational table is for blockchain storage, to the relational table, at least one system column that is not modifiable". Gauvreau and Ocher (cited for unrelated Claim 10) lack "adding...to the relational table" as claimed.”, “Because Claim 9 depends from Claim 1 in its present form, all of the system columns are in the one "relational table". Gauvreau (cited FIG. 3) has a separate "BlockchainID" field for each blockchain, and all of those BlockchainIDs are not in one relational table.”
Examiner respectfully disagrees.

As an initial matter, Examiner would like to point out that the claims are
interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.
1993).

Regarding amended claim 1, Gauvreau teaches "adding, in response to said indicating that the relational table is for blockchain storage, to the relational table, with at least one system column that is not modifiable by administrators and clients of the database" (See Gauvreau [0029] “each blockchain is arranged [Thus, in response to said indicating that the relational table is for blockchain] in a linked list data struct of blocks (e.g., a chain), where each block in the chain contains: 1) general block information, including a proof, a previous hash for a previous block in the blockchain, and a difficulty [Thus, at least one system column]" Thus, the indication that the relational table is for blockchain is the CREATE BLOCKCHAIN command (as disclosed in the rejection of claim 1) the at least one system column is added upon creation. 

Regarding argument that prior art used for rejecting Claim 10 “lack "adding...to the relational table" as claimed.” is not accurate, as the cited portion "adding...to the relational table"  is not found in Claim 10 language.

Regarding argument on Claim 9,  Examiner respectfully disagrees, a blockchainID field [i.e. column] may contain multiple id records corresponding to multiple blockchains. See also Gauvreau [0041] "Each blockchain is associated with a BlockchainID and a BlockchainName...BlockchainID is automatically generated by the system" In regards to the argued limitation "wherein the at least one system column contains blockchain data for multiple blockchains" which depends on claim 1, Examiner would like to point out that claims 1 "indication that a relational table is for blockchain storage"; as disclosed by Gauvreau [0076], is the CREATE BLOCKCHAIN command which occurs in a relational blockchain database management system [Thus, relational], and as further is shown a blockchain is a structure [i.e. table] containing fields [i.e. columns], including system columns (hash, BlockchainID, etc..) For further clarification see also Gauvreau Fig. 5 and paragraph [0059] Showing the blockchain tables from Fig. 3 with relationships, "FIG. 5 illustrates the relationships between the blockchains in a database management system, according to an embodiment." Thus, the blockchains [i.e. tables] have relationships with multiple tables [Thus, wherein the at least one system column contains blockchain data for multiple blockchains]

For the above reasons, it is believed that the rejection should be sustained.

Regarding 35 USC 103 rejection, Applicant argues that the cited art Gauvreau in view of Cheng (US Patent Application Publication No. US 20020095408 Al) used in rejection of claims 8 and 15 “Claim 8 recites "deleting...table", which entails deleting the schematic definition of the table. Deleting a table entails deleting metadata. Truncating a table does not delete metadata. Cheng (FIG. 2) teaches deleting data in "family of data tables 206". Cheng's (FIG. 2) data tables 206 does not contain metadata tables 113. Cheng does not teach deleting a table and does not teach deleting metadata. Cheng is mischaracterized.”, regarding claim 15 “The Office action (page 17) quotes "Cheng [0052]...data relating to a specified customer that is older than a specified amount of time". That is not a partition. For example, a partition would contain data of other customers. Cheng is mischaracterized.” and “ALL CLAIMS ARE NON-OBVIOUS”

The Examiner respectfully points out that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. As set forth in the latest Non-Final office action, the combined teachings of Gauvreau and Cheng would have suggested the claimed subject matter to those of ordinary skill in the art.

Examiner would like to point out if Applicant disagrees with any factual findings by the office, an effective traverse of a rejection based wholly or partially on such findings must include a reasoned statement explaining why the applicant believes the office has erred substantively as to the factual findings. A mere statement or argument that the office has not established a prima facie case of obviousness or that the office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an affective traverse of the rejection under 37 CFR 1.111(b). Office personnel addressing this situation may repeat the rejection made in the prior Office action and make the next Office action final. See MPEP §706.07(a).

Applicants argument should be more than mere conclusory statements in order for to establish a position which the Applicant must provide clear rationale supporting the determination and articulate their disagreement regarding any part of the cited art. Applicant must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.

Regarding claim 8, Examiner respectfully disagrees, nowhere in the claim language nor the disclosure of the Instant application is "deleting metadata" found. Cheng teaches "deleting the blockchain table when the blockchain table is not accessed for a threshold duration" (See Cheng Abstract, Fig. 4 and paragraphs [0027-0052] Disclosing a DBMS with a maintenance tool having rules for deletion that include the use of conditions for a specified amount of time [i.e. threshold duration] for deletion. Further Cheng Abstract teaches "The maintenance tool is configurable in the way data is deleted, extensible to new tables and adaptable to changes in the database as the database develops, and is adaptable to changes to the database structure (or schema)”

Regarding claim 15, Examiner respectfully disagrees, in the rejection of claim 15 nowhere in the rejection language is stated that data that is older that a specified amount of time is a partition, instead it represents that exceeded a threshold. The claim language of this limitation is indefinite, and it is interpreted that deleting a partition is the same as deleting a row.

For the above reasons, it is believed that the rejection should be sustained.


Information Disclosure Statement

As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated April 5, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claims 14, 15, 24 and 25 is objected to because of the following informalities: 
In claim 14, line 2 “particular rows” it should read “particular row”
In claim 15, line 3 “particular rows” it should read “particular row”
In claim 24, line 3 “particular rows” it should read “particular row”
In claim 25, line 3 “particular rows” it should read “particular row”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “said deleting the particular row of the relational table comprises deleting a temporal partition of the relational table that contains the particular row” in lines 5-7. Deleting a particular row of the relational table occurs when a duration since a particular event for the particular row exceeds a threshold. It is not clear how can deleting a particular row comprise also deleting a temporal partition. What if other records/transactions exist in the same partition that do not meet the creation of particular row event condition?. This limitation is indefinite. For the purpose of examination, it is interpreted as "deleting the particular row "

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 18 and 20-21 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Gauvreau (US Patent Application Publication No. US 20200050613 A1).

Regarding claim 1, Gauvreau teaches a method comprising: indicating, in a database, that a relational table is for blockchain storage, wherein the relational table contains at least one application column; (See Gauvreau [0004] “The user relational blockchain database includes a set of one or more system-defined user blockchains and user-defined blockchains.” See also Gauvreau [0076] “The CREATE BLOCKCHAIN command creates a new blockchain [i.e. table] inside an existing database container [Thus, indicating that a relational table is for blockchain storage]. In the example below, the CREATE BLOCKCHAIN command takes in a relational blockchain database name and blockchain name parameter, and blockchain specific parameters (e.g., automine, transactionthreshold, allowoverflow, etc.) in addition to one or more fields [Thus, the relational table contains at least one application column].”)

adding, in response to said indicating that the relational table is for blockchain storage, the relational table, at least one system column that is not modifiable by administrators and clients of the database, wherein the at least one system column includes a cryptographic hash column; (See Gauvreau Fig.2, [0029] “each blockchain is arranged [Thus, in response to said indicating that the relational table is for blockchain] in a linked list data struct of blocks (e.g., a chain), where each block in the chain contains: 1) general block information, including a proof, a previous hash for a previous block in the blockchain, and a difficulty [Thus, at least one system column] (as further described in FIG. 2) [Thus, the indication that the relational table is for blockchain is the CREATE BLOCKCHAIN command (as disclosed in the rejection of claim 1) the at least one system column is added upon creation]; 2) a collection of data fields which are configurable based on the type of data to be stored in each particular blockchain; and 3) a unique identifying property (e.g., a hash) derived from a mathematical hash algorithm [i.e. cryptographic hash] applied to the combination of that block's collection of data fields and the hash of the previous block in the chain.” See also Fig. 3, [0046] “Blockchain 350A-N is based on the field assigned to that relational blockchain database... further include BlockchainID (UUID) indicating the blockchain identifier of the corresponding UserDefined Blockchain 350A-N.” See also Gauvreau [0024] “Since blockchains are used for the relational blockchain database, the data is immutable. [Thus, not modifiable by administrators and clients of the database]”

receiving, from a client, a request to store a particular value in a particular application column of the at least one application column; calculating, in response to receiving the request, a cryptographic hash value for a new row for the relational table; (See Gauvreau [0034] “e.g., the ability of client applications to insert data [Thus, receiving, from a client, a request to store a particular value in a particular application column of the at least one application column] in blocks in one blockchain which reference data in blocks of another blockchain or of blocks in the same blockchain.”
See also Gauvreau [0110] “At operation 1010, the relational blockchain database server 105 receives a command to write to a relational blockchain database. This command may be the INSERT command [Thus, a request to store a particular value in a particular application column of the at least one application column] and may take a database name, a blockchain name, and a series of field names and field values.” See also Gauvreau [0113] “Next, at operation 1030, the relational blockchain database server 105 determines if the write is for a new record or an amendment to an existing record... If the write is for a new record [i.e. new row], then operations move to operation 1040.” See also Gauvreau [0116] “At operation 1055, the relational blockchain database server 105 puts the newly committed data into a temporary hash store”
See also Gauvreau [0040] “The block information for each specific blockchain stores the Index, Timestamp, Proof, PreviousHash, and Difficulty associated with the specific blockchain. For example, a new hash value is generated for a block to be mined to the blockchain based on the hash value stored in PreviousHash and the data in the block to be mined. The new hash value is subsequently stored as the new value in PreviousHash. [Thus, calculating a cryptographic hash value for a new row for the relational table]”)

storing, in the relational table, the new row that contains: the particular value in the particular application column, and the cryptographic hash value in the cryptographic hash column. (See Gauvreau [0116] “Next, at operation 1065, the relational blockchain database server 105 saves the data to disk when AutoMine is TRUE [Thus, storing the new record (i.e. new row)]” See also Gauvreau [0110] Disclosing step 1010 INSERT containing a series of field names and field values [i.e. the particular value in the particular application column].” See also Gauvreau [0040] “a new hash value is generated for a block to be mined to the blockchain based on the hash value stored in PreviousHash and the data in the block to be mined. The new hash value is subsequently stored as the new value in PreviousHash [Thus, storing the cryptographic hash value in the cryptographic hash column]”)

Regarding claim 9, Gauvreau teaches all the limitations of claim 1, wherein the at least one system column contains blockchain data for multiple blockchains. (See Gauvreau Fig. 3, [0046] “Blockchain 350A-N is based on the field assigned to that relational blockchain database....further include BlockchainID (UUID) indicating the blockchain identifier of the corresponding UserDefined Blockchain 350A-N. [Thus, at least one system column contains blockchain data for multiple blockchains]”)

Regarding claim 18, Gauvreau teaches all of the limitations of claim 1 in method form rather than computer readable medium form. Gauvreau also discloses a computer readable medium (0145). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those limitations of claim 18.

Regarding claim 20, Gauvreau teaches all of the limitations of claim 9 in method form rather than computer readable medium form. Gauvreau also discloses a computer readable medium (0145). Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those limitations of claim 20.

Regarding claim 21, Gauvreau teaches all the limitations of claim 1, the relational table does not exist before said indicating that the relational table is for blockchain storage. (See also Gauvreau [0076] “The CREATE BLOCKCHAIN command creates a new blockchain [i.e. relational table] inside an existing database container [Thus, indicating that a relational table is for blockchain storage].” Thus, the relational table does not exist before the CREATE BLOCKCHAIN command. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau (US Patent Application Publication No. US 20200050613 A1), in view of Govindarajan (US Patent Application Publication No. US 20190179939 A1).

Regarding claim 2, Gauvreau teaches all the limitations of claim 1.

Gauvreau does not explicitly disclose the relational table contains an old row that represents a particular record; the old row is older than the new row; said request to store the particular value specifies updating the particular record; the new row represents the particular record; said storing the new row in the relational table causes the relational table to contain the new row and the old row as separate rows.

However Govindarajan discloses the relational table contains an old row that represents a particular record; the old row is older than the new row; said request to store the particular value specifies updating the particular record; the new row represents the particular record; said storing the new row in the relational table causes the relational table to contain the new row and the old row as separate rows. (See Govindarajan [0019] “The types of databases used in the system may include relational...databases” See also Govindarajan [0024-0026] “the decentralized database system 110 may implement multiple blockchain properties. For example, the following blockchain features may be configured in the system 110:
1) Immutability and append only transactions,
2) Tamper-resistant hash chain ordered log of transactions maintained by all nodes” See also Govindarajan [0031-0038] “As described herein, immutability and append only transactions refers to the process of database transactions [i.e. request to store a particular value] that are created and added to a growing list of transactions, rather than only mutating the data in place... To achieve this blockchain attribute within the database 110, a ‘ledger’ may be implemented (e.g., a database system table [i.e. relational table]) which may be used to maintain the transaction logs of both committed and aborted transaction...A hash chained totally ordered log of transactions refers to a tamper-proof technique of storing entries in the log by storing a hash of every entry [i.e. rows] in the one following it... a hash chained totally ordered log is more like:
E1=A [i.e. new row represents the particular record]
E2=B, H(E1) [i.e. old row that represents a particular record]
E3=C, H(E2)
[0037]
where each next entry in the log has a reference to the previous entry and so on and so forth...As a result, the ‘ledger’ system table in all database nodes will have the same ordered hash chain of transactions which are either committed or aborted [Thus, storing the new row in the relational table causes the relational table to contain the new row and the old row as separate rows].”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauvreau to incorporate the teachings of Govindarajan to store every entry in an append-only technique.

One would be motivated to do so to enforce immutability.

	Regarding claim 3, Gauvreau further in view of Govindarajan, [hereinafter Gauvreau-Govindarajan] discloses all limitations and motivations of claim 2, further comprising: receiving, from a client, a request for content of the particular record; (See Gauvreau [0136] “At operation 1310, the relational blockchain database server 105 receives a command to read from the database. The command may include the database name and a blockchain name within the database from which to read. By way of example, the command may be a SELECT command as previously described herein [Thus, receiving, from a client, a request for content of the particular record]. The command may also include an identifier that identifies a record. In one embodiment, the identifier identifying the record is a FieldName, a “*” denoting all fields, or a first-level function that returns a value (e.g., row( ), pow( ), blockid( )).”)

sending, to the client in response to receiving the request for content, content of the new row without content of the old row. (See Gauvreau [0077] “The SELECT command retrieves data from one or more blockchains specified in the command. Selecting from a single blockchain can also be referred to as a “regular select,” while selecting from multiple blockchains can be referred to as a “complex select.” As shown in the example below, the SELECT command includes retrieving data from two fields (FieldName1 and FieldNameN), in addition to a database name and a blockchain name.” See also Gauvreau [0080-0082] “The WHERE clause filters the data records returned from the SELECT command using a field name, a comparison operator (e.g., =, <, >, >=, <=, !=), and a value. For example, a WHERE clause can filter the data records by data by only including data records before or after a specified date value. The ORDERBY clause sorts the specified field and a sorting direction (e.g., ASC, DESC). For example, if the specified field is date of birth for users, the ORDERBY clause organizes all users in order by their date of birth, either ascending or descending in time. The TOP, MIDDLE, or BOTTOM clauses specify a selection of a subset of the retrieved data records. For example, if the data returned is a list of names, the integer value of five provided for the TOP clause returns the first five names, the integer value of five provided for the MIDDLE clause returns the middle five names, and the integer value of five provided for the BOTTOM clause returns the last five names. In one embodiment, these clauses are used to limit [Thus, it can be used to return the new row without content of the old row] the number of data records returned [Thus, sent] from the SELECT command. [Thus, sending, to the client in response to receiving the request for content, content of the new row without content of the old row]”)

	Regarding claim 4, Gauvreau-Govindarajan discloses all limitations of claim 1.
	
	Gauvreau does not explicitly disclose wherein: the new row is a first new row; 
the cryptographic hash value is a first cryptographic hash value; the first new row represents a particular record;

	However, Govindarajan discloses wherein: the new row is a first new row; the cryptographic hash value is a first cryptographic hash value; the first new row represents a particular record; (See Govindarajan [0002] “Cryptography, via hash codes, is used with a blockchain to secure an authentication of a transaction source and removes the need for a central intermediary”
See also Govindarajan [0033-0038] “A hash chained totally ordered log of transactions refers to a tamper-proof technique of storing entries in the log by storing a hash of every entry [i.e. particular record] in the one following it a hash chained totally ordered log is more like:
E1=A [i.e. new row is a first new row]
E2=B, H(E1)
E3=C, H(E2)
where each next entry in the log has a reference to the previous entry and so on and so forth. Such a database log, maintained at multiple independent database nodes (in a decentralized database system), provides auditable trail of transactions because the entries can be signed and timestamped by each node as well...As a result, the ‘ledger’ system table in all database nodes will have the same ordered hash chain of transactions [Thus, the cryptographic hash value is a first cryptographic hash value] which are either committed or aborted. To ensure the same order on all nodes, the ordering service (e.g., ordering node 116) can perform either trusted centralized ordering or decentralized trusted consensus based ordering.”)	

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauvreau to incorporate the teachings of Govindarajan to store a hash for every entry.

One would be motivated to do so to secure authentication of transactions (0002).

	Govindarajan additionally disclose, receiving, from a client, a request to revise the particular record; (See Govindarajan [0039-0040] “Signed transactions may include a transaction [i.e. receiving, from a client, a request]  (the primary way of interacting with the system) is cryptographically signed by the issuers (e.g., client system) ...Transactions may create new tables, add or update rows in tables, delete data or be a query to bring out specific patterns. [e.g. request to revise]”)

calculating, in response to receiving the request to revise, a second cryptographic hash value for the request to revise; storing, in the relational table, a second new row that contains the second cryptographic hash value in the cryptographic hash column. (See Govindarajan [0040] "Transactions may create new tables, add or update rows in tables, delete data or be a query to bring out specific patterns." See also Govindarajan [0033-0037] "A hash chained totally ordered log of transactions refers to a tamper-proof technique of storing entries in the log by storing a hash of every entry [Thus, for every transaction (e.g. revise)] in the one following it [Thus, calculating cryptographic hash value for the request to revise]...a hash chained totally ordered log is more like:
E1=A
E2=B, H(E1)
E3=C, H(E2)
where each next entry in the log has a reference to the previous entry and so on and so forth...the transactions [i.e. request to revise] may be linked to one another using hash chains and stored onto ‘ledger’ table in the order of COMMIT/ABORT in the database node [Thus, storing, in the relational table, a second new row that contains the second cryptographic hash value in the cryptographic hash column].” ) 

Regarding claim 5, Gauvreau-Govindarajan discloses all limitations and motivations of claim 4, wherein: said request to revise the particular record is a request to delete the particular record; (See Govindarajan [0040] "Transactions may create new tables, add or update rows in tables, delete data [Thus a request to delete [a] particular record]”)

said second new row further contains an indication that the particular record is deleted. (See Govindarajan [0050] “For each transaction 340, the block may store a database command 341[i.e. delete the particular record] (e.g., SQL command, function, etc.), arguments passed 342 to the command (e.g., variable, database location, etc.), a transaction status of the transaction (e.g., commit/abort) 343 [i.e. indication]”)

Regarding claim 6, Gauvreau-Govindarajan discloses all limitations and motivations of claim 4, wherein said calculating the second cryptographic hash value is based on the first cryptographic hash value. (See Govindarajan [0033-0037] “A hash chained totally ordered log of transactions refers to a tamper-proof technique of storing entries in the log by storing a hash [Thus, calculating] of every entry in the one following it...where each next entry in the log has a reference to the previous entry and so on and so forth [Thus, the second cryptographic hash value is based on the first cryptographic hash value].”)

Regarding claim 16, Gauvreau-Govindarajan discloses all limitations of claim 1.

Gauvreau does not explicitly disclose wherein said request to store the particular value from the client comprises a digital signature of the client. 

However, Govindarajan discloses wherein said request to store the particular value from the client comprises a digital signature of the client. (See Govindarajan [0039] “Signed transactions may include a transaction [i.e. request to store the particular value from the client] (the primary way of interacting with the system) is cryptographically signed by the issuers (e.g., client system [Thus, a digital signature of the client]) under the purview of the membership service management system.)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauvreau to incorporate the teachings of Govindarajan to include  transactions that are cryptographically signed by the issuers.

One would be motivated to do so to secure authentication of transactions (0002).


Regarding claim 17, Gauvreau-Govindarajan discloses all limitations and motivations of claim 16, wherein the digital signature of the client is based on at least one of: the particular value, and a value already stored in the at least one system column. (See Govindarajan [0043] “Database commands include functions such as reading, selecting, writing, updating, and the like [Thus, reading, selecting, writing, updating a value].” See also Govindarajan [0054] “committing the results and the storing the information about the database command may be performed in response to verifying that a client that initially submitted the database command has signed the database command with a valid certificate [Thus, digital signature of the client is based on at least one of: the particular value, and a value already stored in the at least one system column]”)

Claims 8, 14-15, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau (US Patent Application Publication No. US 20200050613 A1), in view of Cheng (US Patent Application Publication No. US 20020095408 A1).

Regarding claim 8, Gauvreau discloses all limitations of claim 1.
	
Gauvreau does not explicitly disclose further comprising deleting the relational table when the relational table is not accessed for a threshold duration.

However, Cheng discloses further comprising deleting the relational table when the relational table is not accessed for a threshold duration. (See Cheng Abstract “The maintenance tool is configurable in the way data is deleted, extensible to new tables and adaptable to changes in the database as the database develops, and is adaptable to changes to the database structure [i.e. relational table] (or schema) without requiring customization (i.e., through custom programming)” See also Cheng [0027] “Also forming part of DB 112 are metadata tables 113 also known as a system catalog, which are created and maintained by the DBMS to hold data about the structure and schema of the database created through operation of the DBMS, and rules for deletion of data by the database maintenance tool 114.” See also Cheng [0052] "An exemplary pre-stored condition [e.g. not accessed]...may specify that “data relating to a specified customer that is older than a specified amount of time [i.e. threshold duration] is to be deleted." See also Fig. 3A Showing configuration table with conditions to be used for deletion. See also Cheng fig. 4 Showing pseudo-code with delete commands)   

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauvreau to incorporate the teachings of Cheng of deleting the blockchain table when the blockchain table is not accessed for a threshold duration.

One would be motivated to do so to help free up space.

Regarding claim 14, Gauvreau discloses all limitations of claim 1.

Gauvreau does not explicitly disclose deleting a particular row of the relational table when a duration since a particular event for the particular rows exceeds a threshold, wherein the particular event is: last access of the particular row.

However, Cheng discloses deleting a particular row of the relational table when a duration since a particular event for the particular row exceeds a threshold, wherein the particular event is: creation of the particular row, or last access of the particular row. (See also Cheng Claim 1 “c) performing a delete function on the data [i.e. particular row] associated with the criteria in the tables in the family of tables, according to delete rules of the tables with which data is associated.” See also Cheng Abstract “The maintenance tool is configurable in the way data is deleted, extensible to new tables and adaptable to changes in the database as the database develops, and is adaptable to changes to the database structure (or schema) without requiring customization (i.e., through custom programming)” See also Cheng [0027] “Also forming part of DB 112 are metadata tables 113 also known as a system catalog, which are created and maintained by the DBMS to hold data about the structure and schema of the database created through operation of the DBMS, and rules for deletion of data by the database maintenance tool 114.”  See also Cheng [0052] "An exemplary pre-stored condition [e.g. last access of the particular row]...may specify that “data relating to a specified customer that is older than a specified amount of time [Thus, exceeds a threshold duration] threshold is to be deleted]" is to be deleted” See also Fig. 3A Showing configuration table with conditions 346 for tables 342, the condition using operators like =, < and > to for determining when a condition is met)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauvreau to incorporate the teachings of Cheng of deleting particular row when exceeds a threshold.

One would be motivated to do so to help free up space.

Regarding claim 15, Gauvreau teaches all limitations of claim 1

Gauvreau does not explicitly disclose the method further comprises deleting a particular row of the relational table when a duration since a particular event for the particular rows exceeds a threshold; the particular event is creation of the particular row; said deleting the particular row of the relational table comprises deleting a temporal partition of the relational table that contains the particular row.

However, Cheng discloses the method further comprises deleting a particular row of the relational table when a duration since a particular event for the particular row exceeds a threshold; the particular event is creation of the particular row; said deleting the particular row of the relational table comprises deleting a temporal partition of the relational table that contains the particular row. (See Cheng Abstract “The maintenance tool is configurable in the way data is deleted, extensible to new tables and adaptable to changes in the database as the database develops, and is adaptable to changes to the database structure (or schema) without requiring customization (i.e., through custom programming)” See also Cheng [0027] “Also forming part of DB 112 are metadata tables 113 also known as a system catalog, which are created and maintained by the DBMS to hold data about the structure and schema of the database created through operation of the DBMS, and rules for deletion of data by the database maintenance tool 114.” See also Cheng [0052] "An exemplary pre-stored condition [e.g. the creation of a particular row]...may specify that “data relating to a specified customer that is older than a specified amount of time [i.e. threshold duration] is to be deleted." See also Fig. 3A Showing configuration table with conditions 346 for tables 342, the condition using operators like =, < and > to for determining when a condition is met. Examiner notes: this claim limitation “deleting the particular row of the relational table comprises deleting a temporal partition of the relational table that contains the particular row” is too broad and not clear. It will be interpreted as deleting a partition is the same as deleting a row)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauvreau to incorporate the teachings of Cheng of deleting particular row when exceeds a threshold.

One would be motivated to do so to help free up space.

Regarding claim 22, Gauvreau further in view of Cheng teaches all of the limitations of claim 8 in method form rather than computer readable medium form. Gauvreau also discloses a computer readable medium (0145). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those limitations of claim 22.

Regarding claim 24, Gauvreau further in view of Cheng teaches all of the limitations of claim 14 in method form rather than computer readable medium form. Gauvreau also discloses a computer readable medium (0145). Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to those limitations of claim 24.

Regarding claim 25, Gauvreau further in view of Cheng teaches all of the limitations of claim 15 in method form rather than computer readable medium form. Gauvreau also discloses a computer readable medium (0145). Therefore, the supporting rationale of the rejection to claim 15 applies equally as well to those limitations of claim 25.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau (US Patent Application Publication No. US 20200050613 A1), in view of Ocher (US Patent Application Publication No. US 20200142992 A1).

Regarding claim 10,  Gauvreau discloses all limitations of claim 9, distributing said blockchain data for multiple blockchains across one or more database instances; (See Gauvreau Fig. 6 Showing transmit [i.e. distributing] the new block [i.e. blockchain data for multiple blockchains] to a distributed network of blockchain database servers [Thus, across one or more database instances] in step 625)

Gauvreau does not explicitly disclose storing said blockchain data for a particular blockchain of said multiple blockchains partially in said relational table and partially in a second relational table that are in a same database instance of said one or more database instances.

However, Ocher discloses storing said blockchain data for a particular blockchain of said multiple blockchains partially in said relational table and partially in a second relational table that are in a same database instance of said one or more database instances. (See Orcher [0033] “ See Ocher [0022] “Generally, for every data table in the database 102 [i.e. database instance] that is associated with a blockchain [Thus, blockchain data], those blockchains can be copied among the blockchain nodes 202 in the blockchain infrastructure 104 [Thus, distributed]...a node can contain [Thus, storing] a full set of the records in a data table or only a subset [Thus, partially in data tables]; for example, node 1 may contain the first half of the data table [Thus, partially in said relational table], node 3 may contain the second half of the data table [Thus, partially in a second relational table]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauvreau to incorporate the teachings of Ocher of storing a subset of records among database instances.

One would be motivated to do so to make the data more robust to attacks, if one node is compromised only a relatively small fragment is at risk.

Regarding claim 23, Gauvreau further in view of Ocher teaches all of the limitations of claim 10 in method form rather than computer readable medium form. Gauvreau also discloses a computer readable medium (0145). Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those limitations of claim 23.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau (US Patent Application Publication No. US 20200050613 A1), in view of Kohno (US Patent Application Publication No. US 20140379679 A1).

Regarding claim 11,  Gauvreau discloses all limitations of claim 9.

Gauvreau does not explicitly disclose further comprising a database transaction acquiring, in a canonical ordering, for each of two blockchains of said multiple blockchains, a respective lock.

However, Kohno discloses further comprising a database transaction acquiring, in a canonical ordering, for each of two blockchains of said multiple blockchains, a respective lock. (See Kohno [0038] “The lock intention transfer process 11 is a process that is performed at the beginning of a transaction, and is a process that notifies which resources in the database will be locked.]” See Kohno [0012] “wherein the generating component generates a lock retaining time exclusion expectation based on the number of times that each resource [Thus, for each of two blockchains] has been retrieved by the retrieving component, for each resource of the plurality of resources” See also Kohno [0014] “the present invention provides a device for acquiring resource locks for a plurality of resources in a specific order [i.e. canonical ordering] for a plurality of resources”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gauvreau to incorporate the teachings of Kohno of acquiring a lock for database resources in a specific order. 

One would be motivated to do so to avoid deadlocks (0003).

Regarding claim 12, Gauvreau further in view of Kohno, [hereinafter Gauvreau-Kohno] discloses all limitations and motivations of claim 11, wherein said acquiring said respective locks of the two blockchains occurs during a pre-commit callback of said database transaction. (See Kohno [0038-0040] “The lock intention transfer process 11 is a process that is performed at the beginning of a transaction, and is a process that notifies which resources in the database will be locked. The lock acquisition request process 12 is a process that is performed at the moment resource locking is actually required, and is a process that requests acquisition of a lock on those resources. The commit request process 13 is a process that is performed after using the lock resources in the database, and is a process that requests release of the lock on the resources by requesting a commit.”)

Regarding claim 13, Gauvreau-Kohno discloses all limitations and motivations of claim 11, wherein said canonical ordering depends on respective access frequencies of said two blockchains. (See Kohno [0012] “wherein the generating component generates a lock retaining time exclusion expectation based on the number of times that each resource  has been retrieved by the retrieving component, for each resource of the plurality of resources” [Thus, ordering depends on respective access frequencies of said two blockchains] See also Kohno [0014] “the present invention provides a device for acquiring resource locks for a plurality of resources in a specific order [i.e. canonical ordering] for a plurality of resources”)


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161